UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (96.4%) (a) Shares Value Aerospace and defense (6.3%) Honeywell International, Inc. 6,990 $729,127 L-3 Communications Holdings, Inc. 6,890 866,693 Northrop Grumman Corp. 4,380 705,005 Orbital ATK, Inc. 4,470 342,536 Airlines (0.7%) American Airlines Group, Inc. 5,350 282,373 Banks (7.0%) BankUnited, Inc. 5,009 163,995 Fifth Third Bancorp 9,700 182,845 First Republic Bank 12,390 707,345 JPMorgan Chase & Co. 10,440 632,455 Old National Bancorp 14,710 208,735 Opus Bank 7,440 229,747 PacWest Bancorp 10,840 508,288 Regions Financial Corp. 33,930 320,639 Beverages (3.2%) Coca-Cola Enterprises, Inc. 29,950 1,323,790 Capital markets (2.4%) Ameriprise Financial, Inc. 3,598 470,762 E*Trade Financial Corp. (NON) 18,040 515,132 Chemicals (2.4%) Axalta Coating Systems, Ltd. (NON) 12,780 352,984 CF Industries Holdings, Inc. 820 232,618 Quaker Chemical Corp. 1,540 131,886 Sherwin-Williams Co. (The) 970 275,965 Commercial services and supplies (2.6%) Deluxe Corp. 6,160 426,765 Tyco International PLC 15,190 654,081 Containers and packaging (5.5%) Packaging Corp. of America 3,750 293,213 Sealed Air Corp. 14,030 639,207 Silgan Holdings, Inc. (S) 23,628 1,373,496 Diversified consumer services (0.7%) Chegg, Inc. (NON) 38,020 302,259 Electric utilities (2.1%) Edison International 7,950 496,637 Entergy Corp. 4,920 381,251 Electrical equipment (1.8%) AMETEK, Inc. 14,372 755,105 Electronic equipment, instruments, and components (0.4%) Anixter International, Inc. (NON) 2,270 172,815 Energy equipment and services (0.9%) Halliburton Co. 8,790 385,705 Food products (2.8%) JM Smucker Co. (The) 4,540 525,414 Kellogg Co. 3,070 202,467 Pinnacle Foods, Inc. 10,681 435,892 Health-care equipment and supplies (9.0%) Alere, Inc. (NON) 16,600 811,730 Becton Dickinson and Co. 4,200 603,078 Boston Scientific Corp. (NON) 51,150 907,913 C.R. Bard, Inc. 1,260 210,861 Medtronic PLC 3,430 267,506 Merit Medical Systems, Inc. (NON) 28,469 548,028 OraSure Technologies, Inc. (NON) 19,620 128,315 Zimmer Holdings, Inc. 2,500 293,800 Health-care providers and services (1.6%) Mednax, Inc. (NON) 9,130 662,016 Hotels, restaurants, and leisure (0.3%) Penn National Gaming, Inc. (NON) (S) 6,860 107,428 Household durables (4.4%) Harman International Industries, Inc. 5,160 689,531 Jarden Corp. (NON) 13,620 720,498 Whirlpool Corp. 2,220 448,573 Independent power and renewable electricity producers (0.7%) NRG Energy, Inc. 11,500 289,685 Insurance (4.5%) American International Group, Inc. 14,820 811,988 Hartford Financial Services Group, Inc. (The) 13,936 582,804 Prudential PLC (United Kingdom) 10,260 254,040 XL Group PLC (S) 6,850 252,080 IT Services (2.2%) Computer Sciences Corp. 7,420 484,378 Fidelity National Information Services, Inc. 6,290 428,097 Leisure products (1.2%) LeapFrog Enterprises, Inc. (NON) (S) 24,270 52,909 Vista Outdoor, Inc. (NON) 10,180 435,908 Machinery (3.6%) Oshkosh Corp. (S) 4,040 197,112 Pall Corp. (S) 2,600 261,014 Snap-On, Inc. 5,540 814,712 Wabtec Corp. 2,680 254,627 Media (1.3%) Regal Entertainment Group Class A (S) 24,370 556,611 Multi-utilities (1.7%) Ameren Corp. 8,920 376,424 PG&E Corp. 6,400 339,648 Oil, gas, and consumable fuels (3.0%) EOG Resources, Inc. 4,980 456,616 EP Energy Corp. Class A (NON) (S) 20,420 214,002 Gulfport Energy Corp. (NON) 4,080 187,313 QEP Resources, Inc. 11,100 231,435 Scorpio Tankers, Inc. 18,490 174,176 Personal products (3.6%) Avon Products, Inc. (S) 46,356 370,384 Coty, Inc. Class A (NON) (S) 35,340 857,702 Estee Lauder Cos., Inc. (The) Class A 3,450 286,902 Pharmaceuticals (7.9%) Actavis PLC (NON) 4,930 1,467,267 Endo International PLC (NON) 6,780 608,166 Impax Laboratories, Inc. (NON) 5,210 244,193 Jazz Pharmaceuticals PLC (NON) (S) 1,840 317,934 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 11,090 690,907 Real estate investment trusts (REITs) (3.3%) American Campus Communities, Inc. 3,290 141,042 American Capital Agency Corp. 10,050 214,367 Equity Lifestyle Properties, Inc. 2,650 145,618 LaSalle Hotel Properties (S) 6,110 237,435 NorthStar Realty Finance Corp. 36,380 659,206 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 7,607 252,628 Road and rail (1.8%) Genesee & Wyoming, Inc. Class A (NON) 3,920 378,045 Union Pacific Corp. 3,680 398,581 Semiconductors and semiconductor equipment (1.5%) Maxim Integrated Products, Inc. 4,100 142,721 Micron Technology, Inc. (NON) 17,830 483,728 Software (0.3%) Symantec Corp. 4,910 114,722 Specialty retail (3.5%) Best Buy Co., Inc. 15,050 568,740 GNC Holdings, Inc. Class A 4,620 226,703 Michaels Cos., Inc. (The) (NON) 10,313 279,070 TJX Cos., Inc. (The) 5,690 398,585 Technology hardware, storage, and peripherals (0.9%) Hewlett-Packard Co. 6,840 213,134 QLogic Corp. (NON) 10,020 147,695 Textiles, apparel, and luxury goods (0.7%) Hanesbrands, Inc. 8,690 291,202 Total common stocks (cost $29,652,512) SHORT-TERM INVESTMENTS (12.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 4,493,200 $4,493,200 Putnam Short Term Investment Fund 0.09% (AFF) 554,210 554,210 Total short-term investments (cost $5,047,410) TOTAL INVESTMENTS Total investments (cost $34,699,922) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $41,931,963. (b) The aggregate identified cost on a tax basis is $34,879,348, resulting in gross unrealized appreciation and depreciation of $10,997,679 and $410,857, respectively, or net unrealized appreciation of $10,586,822. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $904,547 $3,722,061 $4,072,398 $377 $554,210 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,493,200, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,363,482. Certain of these securities were sold prior to the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,078,017 $— $— Consumer staples 4,002,551 — — Energy 1,649,247 — — Financials 7,237,111 254,040 — Health care 7,761,714 — — Industrials 7,065,776 — — Information technology 2,187,290 — — Materials 3,299,369 — — Utilities 1,883,645 — — Total common stocks — Short-term investments 554,210 4,493,200 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
